
	
		I
		111th CONGRESS
		1st Session
		H. R. 706
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2009
			Mr. Cohen (for
			 himself, Ms. Norton, and
			 Mr. Mario Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to direct the Administrator of the Federal Emergency
		  Management Agency to continue to administer the National Urban Search and
		  Rescue Response System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Urban Search and Rescue
			 Response System Act of 2009.
		2.National Urban
			 Search and Rescue Response System
			(a)In
			 generalTitle III of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141
			 et seq.) is amended by adding at the end the following:
				
					327.National Urban
				Search and Rescue Response System
						(a)DefinitionsIn
				this section, the following definitions apply:
							(1)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management Agency.
							(2)AgencyThe
				term Agency means the Federal Emergency Management Agency.
							(3)HazardThe
				term hazard has the meaning given that term by section 602.
							(4)Non-employee
				System memberThe term
				non-employee System member means a System member not employed by a
				sponsoring agency or participating agency.
							(5)Participating
				agencyThe term
				participating agency means a State or local government, nonprofit
				organization, or private organization that has executed an agreement with a
				sponsoring agency to participate in the System.
							(6)Sponsoring
				agencyThe term sponsoring agency means a State or
				local government that is the sponsor of a task force designated by the
				Administrator to participate in the System.
							(7)SystemThe term System means the
				National Urban Search and Rescue Response System to be administered under this
				section.
							(8)System
				memberThe term System member means an individual
				who is not a full-time employee of the Federal Government, who serves on a task
				force or on a System management or other technical team.
							(9)Task
				forceThe term task force means an urban search and
				rescue team designated by the Administrator to participate in the
				System.
							(b)General
				authoritySubject to the requirements of this section, the
				Administrator shall continue to administer the emergency response system known
				as the National Urban Search and Rescue Response System.
						(c)FunctionsIn
				administering the System, the Administrator shall provide for a national
				network of standardized search and rescue resources to assist States and local
				governments in responding to hazards.
						(d)Task
				forces
							(1)DesignationThe
				Administrator shall designate task forces to participate in the System. The
				Administrator shall determine the criteria for such participation.
							(2)Sponsoring
				agenciesEach task force shall have a sponsoring agency. The
				Administrator shall enter into an agreement with the sponsoring agency of each
				task force with respect to the participation of the task force in the
				System.
							(3)Composition
								(A)Participating
				agenciesA task force may include, at the discretion of the
				sponsoring agency of the task force, one or more participating agencies. The
				sponsoring agency of a task force shall enter into an agreement with each
				participating agency of the task force with respect to the participation of the
				participating agency on the task force.
								(B)Other
				individualsA task force may
				also include, at the discretion of the sponsoring agency of the task force,
				other individuals not otherwise associated with the sponsoring agency or a
				participating agency of the task force. The sponsoring agency of a task force
				may enter into a separate agreement with each such individual with respect to
				the participation of the individual on the task force.
								(e)Management and
				technical teamsThe Administrator shall maintain such management
				teams and other technical teams as the Administrator determines are necessary
				to administer the System.
						(f)Appointment of
				system members into Federal service
							(1)In
				generalThe Administrator may
				appoint a System member into Federal service for a period of service to provide
				for the participation of the System member in exercises, preincident staging,
				major disaster and emergency response activities, and training events sponsored
				or sanctioned by the Administrator.
							(2)Nonapplicability
				of certain civil service lawsThe Administrator may make
				appointments under paragraph (1) without regard to the provisions of title 5,
				United States Code, governing appointments in the competitive service.
							(3)Relationship to
				other authoritiesThe authority of the Administrator to make
				appointments under this subsection shall not affect any other authority of the
				Administrator under this Act.
							(4)LimitationA System member who is appointed into
				Federal service under paragraph (1) shall not be deemed an employee of the
				United States for purposes other than those specifically set forth in this
				section.
							(g)Compensation
							(1)Pay of System
				membersSubject to such terms
				and conditions as the Administrator may impose by regulation, the Administrator
				shall make payments to the sponsoring agency of a task force—
								(A)to reimburse each
				employer of a System member on the task force for compensation paid by the
				employer to the System member for any period during which the System member is
				appointed into Federal service under subsection (f)(1); and
								(B)to make payments directly to a non-employee
				System member on the task force for any period during which the non-employee
				System member is appointed into Federal service under subsection (f)(1).
								(2)Reimbursement
				for employees filling positions of System members
								(A)In
				generalSubject to such terms and conditions as the Administrator
				may impose by regulation, the Administrator shall make payments to the
				sponsoring agency of a task force to reimburse each employer of a System member
				on the task force for compensation paid by the employer to an employee filling
				a position normally filled by the System member for any period during which the
				System member is appointed into Federal service under subsection (f)(1).
								(B)LimitationCosts
				incurred by an employer shall be eligible for reimbursement under subparagraph
				(A) only to the extent that the costs are in excess of the costs that would
				have been incurred by the employer had the System member not been appointed
				into Federal service under subsection (f)(1).
								(3)Method of
				paymentA System member shall
				not be entitled to pay directly from the Agency for a period during which the
				System member is appointed into Federal service under subsection (f)(1).
							(h)Personal injury,
				illness, disability, or death
							(1)In
				generalA System member who
				is appointed into Federal service under subsection (f)(1) and who suffers
				personal injury, illness, disability, or death as a result of a personal injury
				sustained while acting in the scope of such appointment shall, for the purposes
				of subchapter I of chapter 81 of title 5, United States Code, be treated as
				though the member were an employee (as defined by section 8101 of that title)
				who had sustained the injury in the performance of duty.
							(2)Election of
				benefits
								(A)In
				generalIf a System member (or, in the case of the death of the
				System member, the System member’s dependent) is entitled—
									(i)under paragraph
				(1) to receive benefits under subchapter I of chapter 81 of title 5, United
				States Code, by reason of personal injury, illness, disability, or death,
				and
									(ii)to receive
				benefits from a State or local government by reason of the same personal
				injury, illness, disability, or death,
									the
				System member or dependent shall elect to receive either the benefits referred
				to in clause (i) or (ii).(B)DeadlineA
				System member or dependent shall make an election of benefits under
				subparagraph (A) not later than one year after the date of the personal injury,
				illness, disability, or death that is the reason for the benefits or until such
				later date as the Secretary of Labor may allow for reasonable cause
				shown.
								(C)Effect of
				electionAn election of benefits made under this paragraph is
				irrevocable unless otherwise provided by law.
								(3)Reimbursement
				for State or local benefitsSubject to such terms and conditions as the
				Administrator may impose by regulation, in the event that a System member or
				dependent elects benefits from a State or local government under paragraph
				(2)(A), the Administrator shall reimburse the State or local government for the
				value of those benefits.
							(i)LiabilityA System member appointed into Federal
				service under subsection (f)(1), while acting within the scope of the
				appointment, is deemed an employee of the Government under section 1346(b) of
				title 28, United States Code, and chapter 171 of that title, relating to tort
				claims procedure.
						(j)Employment and
				reemployment rightsWith
				respect to a System member who is not a regular full-time employee of a
				sponsoring agency or participating agency, the following terms and conditions
				apply:
							(1)Service as a
				System member shall be deemed service in the uniformed services
				for purposes of chapter 43 of title 38, United States Code, relating to
				employment and reemployment rights of individuals who have performed service in
				the uniformed services (regardless of whether the individual receives
				compensation for such participation). All rights and obligations of such
				persons and procedures for assistance, enforcement, and investigation shall be
				as provided for in such chapter.
							(2)Preclusion of
				giving notice of service by necessity of appointment under this section shall
				be deemed preclusion by military necessity for purposes of
				section 4312(b) of title 38, United States Code, pertaining to giving notice of
				absence from a position of employment. A determination of such necessity shall
				be made by the Administrator and shall not be subject to judicial
				review.
							(k)Licenses and
				permitsIf a System member
				holds a valid license, certificate, or other permit issued by any State or
				other governmental jurisdiction evidencing the member’s qualifications in any
				professional, mechanical, or other skill or type of assistance required by the
				System, the System member shall be deemed to be performing a Federal activity
				when rendering aid involving such skill or assistance during a period of
				appointment into Federal service under subsection (f)(1).
						(l)Advisory
				committee
							(1)In
				generalThe Administrator shall establish and maintain an
				advisory committee to provide expert recommendations to the Administrator in
				order to assist the Administrator in administering the System.
							(2)CompositionThe
				advisory committee shall be composed of members from geographically diverse
				areas, and shall include—
								(A)the chief officer
				or senior executive from at least 3 sponsoring agencies;
								(B)the senior
				emergency manager from at least 2 States that include sponsoring agencies;
				and
								(C)at least one
				representative recommended by the leaders of the task forces.
								(3)Inapplicability
				of termination requirementSection 14(a)(2) of the Federal
				Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory
				committee under this subsection.
							(m)Preparedness
				cooperative agreements
							(1)In
				generalSubject to the availability of appropriations for such
				purpose, the Administrator shall enter into an annual preparedness cooperative
				agreement with each sponsoring agency. Amounts made available to a sponsoring
				agency under such a preparedness cooperative agreement shall be for the
				following purposes:
								(A)Training and
				exercises, including training and exercises with other Federal, State, and
				local government response entities.
								(B)Acquisition and
				maintenance of equipment, including interoperable communications and personal
				protective equipment.
								(C)Medical monitoring
				required for responder safety and health in anticipation of and following a
				major disaster, emergency, or other hazard, as determined by the
				Administrator.
								(2)Availability of
				appropriationsNotwithstanding section 1552(b) of title 31,
				United States Code, amounts made available for cooperative agreements under
				this subsection that are not expended shall be deposited in an Agency account
				and shall remain available for such agreements without fiscal year
				limitation.
							(n)Response
				cooperative agreementsThe Administrator shall enter into a
				response cooperative agreement with each sponsoring agency, as appropriate,
				under which the Administrator agrees to reimburse the sponsoring agency for
				costs incurred by the sponsoring agency in responding to a major disaster or
				emergency.
						(o)ObligationsThe Administrator may incur all necessary
				obligations consistent with this section in order to ensure the effectiveness
				of the System.
						(p)Authorization of
				appropriations
							(1)In
				generalThere is authorized
				to be appropriated to carry out this section $52,000,000 for each of fiscal
				years 2009, 2010, and 2011. Such sums shall be in addition to amounts made
				available from the Disaster Relief Fund for response cooperative agreements
				entered into under subsection (n).
							(2)Administrative
				expensesThe Administrator
				may use not to exceed 6 percent of the funds appropriated for a fiscal year
				pursuant to paragraph (1) for salaries, expenses, and other administrative
				costs incurred by the Administrator in carrying out this
				section.
							.
			(b)Conforming
			 amendments
				(1)Applicability of
			 title 5, United States CodeSection 8101(1) of title 5, United
			 States Code, is amended—
					(A)in subparagraph
			 (D) by striking “and” at the end;
					(B)by moving
			 subparagraph (F) to appear after subparagraph (E);
					(C)in subparagraph
			 (F) by adding and at the end; and
					(D)by inserting after
			 subparagraph (F) the following:
						
							(G)an individual who
				is a System member of the National Urban Search and Rescue Response System
				during a period of appointment into Federal service pursuant to section 327 of
				the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act;
							.
					(2)Inclusion as
			 part of uniformed services for purposes of USERRASection 4303 of
			 title 38, United States Code, is amended—
					(A)in paragraph (13)
			 by inserting , a period for which a System member of the National Urban
			 Search and Rescue Response System is absent from a position of employment due
			 to an appointment into Federal service under section 327 of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act before ,
			 and a period; and
					(B)in paragraph (16)
			 by inserting after Public Health Service, the following:
			 System members of the National Urban Search and Rescue Response System
			 during a period of appointment into Federal service under section 327 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act,.
					
